                                                       SIDLEY AUSTIN LLP
                                                       787 SEVENTH AVENUE

SIDLEY                                                 NEW YORK, NY 10019
                                                       + 1 21 2 839 5300
                                                       + 1 21 2 839 5599 FAX


                                                                                                                               MLEVY@SIDLEY.COM
                                                       AMERICA • ASIA PACIFIC • EUROPE                                         +1 212 839 7341




                                                                         December 6, 2019

ByECF

The Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers N 415
Brooklyn, NY 11201

Re:         United States v. Huawei Technologies Co., Ltd., et al., 18 CR 457 (S-2)(AMD)

Dear Judge Donnelly:

        Defendants Huawei Technologies Co., Ltd. and Huawei Device USA Inc.
(collectively, "Huawei"), respectfully request an adjournment of the status conference
scheduled to take place in this matter on December 12, 2019. The Government does not
object to the request.
       On December 3, the Court granted the Government's motion to disqualify Huawei's
lead counsel, James M. Cole. As a result of that ruling, Thomas C. Green and Mark D.
Hopson of Sidley Austin intend to enter appearances as lead counsel for Huawei, assuming
the approval of their forthcoming motions for admission pro hac vice. Unfortunately,
Messrs. Green and Hopson already have preexisting commitments on December 12 that
cannot be rescheduled. Accordingly, Huawei respectfully requests that the conference be
adjourned from that date.
       Counsel have conferred with the Court's courtroom deputy, who informed us that
January 9, 2020, at 3 :30 p.m. is available on the Court's calendar. Counsel for the
Government and for Huawei are available then as well. Accordingly, Huawei respectfully
requests that the status conference presently scheduled to take place on December 12, 2019,
be adjourned until January 9, 2020, at 3:30 p.m. This is the first request to adjourn this
conference.

                                                                    Respectfully submitted,


                   /s/ Michael A Levy                                                                          /s/ David Bitkower
                   Michael A Levy                                                                              David Bitkower
                   SIDLEY AUSTIN LLP                                                                           JENNER & BLOCK LLP
                   787 Seventh Avenue                                                                          1099 New York Avenue, NW
                   New York, NY 10019                                                                          Washington, D.C. 20001
                   Tel: 212-839-7341                                                                           Tel: 202-639-6048
                   Email: mlevy@sidley.com                                                                     Email: dbi tkower@j enner. com

      Counsel for Defendants Huawei Technologies Co., Ltd and Huawei Device USA, Inc.

       Sidley Austin (NY) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships.
